FILED
                            NOT FOR PUBLICATION
                                                                               APR 14 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARIANO CALDERON ORTUNO,                         No.   18-73304

              Petitioner,                        Agency No. A071-644-040

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 12, 2021**
                             San Francisco, California

Before: SCHROEDER and BADE, Circuit Judges, and JACK,*** District Judge.

      Mariano Calderon Ortuno, a native and citizen of Mexico, petitions for

review of the order of the Board of Immigration Appeals (“BIA”) affirming the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Janis Graham Jack, United States District Judge for
the Southern District of Texas, sitting by designation.
order of the Immigration Judge (“IJ”) denying Ortuno’s claims for asylum,

withholding of removal, and relief under the Convention Against Torture (“Torture

Convention”) and ordering him removed to Mexico. We have jurisdiction

pursuant to 8 U.S.C. § 1252. We review the agency’s factual determinations for

substantial evidence, which means that we uphold those determinations “unless the

evidence in the record compels a contrary conclusion,” and we review questions of

law de novo. Cole v. Holder, 659 F.3d 762, 769-70 (9th Cir. 2011) (citation

omitted). We deny the petition.

      1. A petitioner claiming asylum bears the burden to show a “well-founded

fear of persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion.” See 8 U.S.C. §§ 1101(a)(42)(A),

1158(b)(1). For withholding of removal, a petitioner must show a “clear

probability of persecution” based on a protected ground. INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987). Under this standard, the protected ground need only be

“a reason” behind the persecution. Barajas-Romero v. Lynch, 846 F.3d 351, 358-

60 (9th Cir. 2017).

      Substantial evidence supports the agency’s conclusion that Ortuno has failed

to show that his membership in a particular social group, in his case his family

membership, is a reason for fear of persecution. He has not shown that family


                                          2
membership was a reason for past extortion attempts or for any threats of future

harm. He presented no evidence that the deaths of his grand-nephew and nephew

were on account of family ties. Ortuno stated that the people who attempted to

extort him and his family did so because they ask everyone for money. Several

members of his family continue to reside in Mexico safely. Fear of generalized

criminality does not satisfy the nexus requirement. See Zetino v. Holder, 622 F.3d

1007, 1015-16 (9th Cir. 2010).

      2. Under the Torture Convention, a petitioner bears the burden to show that

“it is more likely than not that he or she would be tortured if removed to the

proposed country of removal.” 8 C.F.R. § 1208.16(c)(2). “Torture” means “any

act by which severe pain or suffering . . . is intentionally inflicted on a person” for

specified purposes “when such pain or suffering is inflicted by, or at the instigation

of, or with the consent or acquiescence of, a public official ... or other person

acting in an official capacity.” Id. § 1208.18(a)(1).

      Substantial evidence supports the BIA’s and IJ’s conclusion that Ortuno has

failed to establish a claim under the Torture Convention. Although he was subject

to extortion attempts, he refused to pay and no one was harmed as a result. Ortuno

testified that he could relocate and avoid future torture. General evidence of

criminality and corruption in Mexico is insufficient. 8 C.F.R. § 1208.16(c)(3)(ii),


                                            3
see Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (per curiam)

(stating “generalized evidence of violence and crime” that “is not particular to [the]

Petitioner[] . . . is insufficient to meet th[e] standard” for showing that “it is more

likely than not that [he] would be tortured if returned” to his home country).

      3. Ortuno argues that the Notice to Appear failed to list the time and date of

the removal proceedings. Such failure does not strip the immigration court of

jurisdiction. Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019).

      The petition for review is DENIED.




                                            4